Dismissed and Memorandum Opinion filed August 25, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00675-CR
____________
 
JACQUELINE YVETTE ALLEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1307828
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a controlled
substance. In accordance with the terms of a plea bargain agreement with the
State, the trial court deferred adjudication and placed appellant on community
supervision for two years and assessed a fine of $500.  We dismiss the appeal. 

In a plea-bargain case for deferred adjudication community
supervision, the plea bargain is complete at the time the defendant enters his
plea of guilty in exchange for deferred adjudication community supervision.  Hargesheimer
v. State, 182 S.W.3d 906 (Tex. Crim. App. 2006).  The trial court entered a
certification of the defendant’s right to appeal in which the court certified
that this is a plea bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The
trial court’s certification is included in the record on appeal.  See Tex.
R. App. P. 25.2(d).  The record
supports the trial court’s certification. See Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, and Justices Anderson and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b).